Name: 96/101/EC: Commission Decision of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the epidemiology of zoonoses (Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin - formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin - Berlin, Germany) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  health;  EU finance;  agricultural policy;  agricultural activity;  Europe
 Date Published: 1996-01-30

 Avis juridique important|31996D010196/101/EC: Commission Decision of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the epidemiology of zoonoses (Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin - formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin - Berlin, Germany) (Only the German text is authentic) Official Journal L 023 , 30/01/1996 P. 0026 - 0026COMMISSION DECISION of 12 January 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the epidemiology of zoonoses (Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin - formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin - Berlin, Germany) (Only the German text is authentic) (96/101/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof,Whereas Chapter I of Annex IV to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany as the Community Reference Laboratory for the epidemiology of zoonoses;Whereas all the functions and duties which the laboratory has to perform are specified in Chapter II of Annex IV to Directive 92/117/EEC; whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory;Whereas Community financial aid should be granted to the Community Reference Laboratory to assist it in carrying out the said functions and duties;Whereas, for budgetary reasons, Community assistance should be granted for a period of one year;Whereas, for supervisory purposes, Article 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Community hereby grants financial assistance to Germany for the functions and duties to be carried out by the Community Reference Laboratory for the epidemiology of zoonoses referred to in Chapter II of Annex IV to Directive 92/117/EEC.Article 2 The Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany shall perform the functions and duties referred to in Article 1.Article 3 The Community's financial assistance shall amount to a maximum of ECU 100 000 for the period from 1 January to 31 December 1996.Article 4 The Community's financial assistance shall be paid as follows:- 70 % by way of an advance at Germany's request,- the balance following presentation of supporting documents by the Germany. Those documents must be presented before 1 March 1997.Article 5 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 6 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 62, 15. 3. 1993, p. 38.(4) OJ No L 94, 28. 4. 1970, p. 13.(5) OJ No L 185, 15. 7. 1988, p. 1.